Order filed November 3, 2011.




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00677-CR
                                     ____________

                          OGOCHUKWUJ OKWO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                On Appeal from the County Criminal Court at Law No. 5
                                 Harris County, Texas
                           Trial Court Cause No. 1636879-A


                                         ORDER
         Appellant is represented by retained counsel, Joan O. Nwuli. No reporter’s record
has been filed in this case. Ramona St Julian-Sonnier, the official court reporter for the
County Criminal Court at Law No. 5, informed this court that appellant had not made
arrangements for payment for the reporter’s record. On September 21, 2011, the clerk of
this court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.
       Accordingly, we issue the following order:

       We ORDER appellant=s retained counsel, Joan C. Nwuli, to file a brief in this appeal
on or before December 5, 2011. If she does not timely file the brief as ordered, the court
may issue a show cause order directing her to appear before this court on a date certain to
show cause why he should not be held in contempt for failing to file the brief as ordered.


                                     PER CURIAM




                                             2